SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
This Second Amendment to Loan and Security Agreement (this “Second Amendment”)
is entered into as of September 10, 2013, by and among The F&M Bank & Trust
Company, as agent for certain lenders (“Agent”), the lenders party to the Loan
Agreement (as defined below) (collectively, the “Lenders”), PIZZA INN, INC., a
Missouri corporation (“Pizza Inn”) and PIE FIVE PIZZA COMPANY, INC., a Texas
corporation (“Pie Five”, together with Pizza Inn, individually and collectively,
jointly and severally, “Borrower”).
 
RECITALS
 
A.           WHEREAS, Agent, the Lenders and Borrower entered into that certain
Loan and Security Agreement dated as of August 28, 2012 (as amended, modified or
supplemented, the “Loan Agreement”);
 
B.           WHEREAS, Borrower has advised Agent and the Lenders that Borrower
may partially prepay the Term Loans ;
 
C.           WHEREAS, Borrower has requested that Agent and the Lenders
(i) amend certain financial covenant definitions as set forth herein and
(ii) modify some of the Scheduled Installments due on Term Loan A and some of
the Amortization Amounts due on Term Loan B in the event of prepayment of a
portion of either of such Term Loans on or before September 30, 2013; and
 
D.           WHEREAS, the parties desire to amend the Loan Agreement as set
forth herein;
 
NOW, THEREFORE, in consideration of the parties’ mutual promises in this Second
Amendment, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties agree as follows:
 
AGREEMENT
 
1. Recitals.  The Recitals are incorporated in this Second Amendment as set
forth above.
 
2. Definitions.  Any capitalized terms not specifically defined herein will have
the meaning ascribed to them in the Loan Agreement.
 
3. Amendment to Certain Defined Terms.  Effective as of the date hereof, the
following definitions contained in Section 1.1 of the Loan Agreement are hereby
deleted in their entirety and replaced with the following:
 
“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA for such period minus the sum (if positive) of
(i) (Y) all unfinanced Capital Expenditures by Parent and its Subsidiaries made
during such period (other than reinvested net proceeds of Asset Dispositions
pursuant to subsection 2.4(B)(2)), net of any tenant improvement allowances,
minus (Z) the aggregate proceeds from the Proposed Equity Issuance or subsequent
equity issuances at any time received by Parent and not previously applied to
reduce unfinanced Capital Expenditures or applied to make prepayments to the
Term Loan A or Term Loan B, (ii) all income taxes actually paid in cash during
such period by Parent and its Subsidiaries, and (iii) any Restricted Junior
Payments made by Parent pursuant to clauses (b) and (c) of Section 7.5 hereof to
(b) Total Debt Payments (excluding (i) any prepayments to Term Loan A or Term
Loan B financed by proceeds from the Proposed Equity Issuance or subsequent
equity issuances and (ii) the Term Loan A principal payments made on August 1,
2013 and September 1, 2013, each in the amount of $41,667, and the Term Loan B
principal payment made on September 1, 2013 in the amount of $18,750, all of
which shall be considered financed by proceeds from the Proposed Equity
Issuance) during such period, in each case for the trailing twelve-month period
on a consolidated basis immediately preceding the date of determination thereof,
each calculated as of the last day of any fiscal quarter.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“EBITDA” means, for any period, without duplication, the total of the following
for Parent and its Subsidiaries on a consolidated basis, each calculated for
such period:
 
(a) net income determined in accordance with GAAP; plus,
 
(b) to the extent included in the calculation of net income, the sum of (i)
income taxes paid or accrued; (ii) interest expenses paid or accrued; (iii)
non-cash stock compensation; (iv) amortization and depreciation; (v)
non-recurring litigation expenses, provided, the aggregate amount under this
subsection (v) shall not exceed 10% of EBITDA for any period (excluding such
item); (vi) transactions fees and expenses in connection with this Agreement
which are set forth on Schedule 1.1 hereof; (vii) Pre-Opening Soft Costs in an
aggregate amount not to exceed $37,500 per store; (viii) impairment expenses,
loss on sale, or other non-cash charges related to the assets or operations of
company-owned restaurants in existence prior to August 1, 2012; and (ix) other
non-cash charges not to exceed $250,000 for the applicable trailing twelve month
period, plus or minus
 
(c) the net change in deferred franchise and development fees.
 
4. Addition of a Defined Term.  Effective as of the date hereof, the following
definitions are hereby added to Section 1.1 of the Loan Agreement in their
proper alphabetical order to read as follows:
 
“Proposed Equity Issuance” has the meaning assigned to that term in the First
Amendment.
 
“Second Amendment” means the Second Amendment to Loan and Security Agreement by
and among the Borrower, the Agent and the Lenders dated as of September 10,
2013.
 
5. Amortization of Term Loans.  In the event Borrower prepays any portion of
Term Loan A on or before September 30, 2013, such prepayment (to the extent
sufficient to do so) shall first be applied to eliminate the Scheduled
Installments due on Term Loan A through and including June 1, 2014, and any
excess shall be applied to Scheduled Installments in the inverse order of
maturity. In the event Borrower prepays any portion of Term Loan B on or before
September 30, 2013, such prepayment (to the extent sufficient to do so) shall
first eliminate the Amortization Amount payments due on Term Loan B through and
including June 1, 2014, and any excess shall be applied to Amortization Amount
payments in the inverse order of maturity.
 
6. No Waiver.  Nothing contained in this Second Amendment shall be construed as
a waiver by Agent or any Lender of any covenant or provision of the Loan
Agreement, the other Loan Documents, or of any other contract or instrument
between any Loan Party and Agent and any Lender, and the failure of Agent or
Lenders at any time or times hereafter to require strict performance by any Loan
Party of any provision thereof shall not waive, affect or diminish any rights of
Agent or Lenders to thereafter demand strict compliance therewith.  Agent and
Lenders hereby reserve all rights granted under the Loan Agreement, the other
Loan Documents and any other contract or instrument between any Loan Party and
Agent or any Lender.
 
7. Conditions.  In order to induce Agent and the Lenders to enter into this
Second Amendment, Borrower hereby agrees:
 
(i)  
to deliver the Second Amendment duly executed by Borrowers and the Consent,
Ratification and Release duly executed by the Guarantors, in each case, in form
and substance satisfactory to the Agent;

 
(ii)  
to pay to Agent and the Lenders a non-refundable amendment fee in the amount of
$5,000 which shall be deemed fully earned and non-refundable on the date hereof
and to pay to Agent and the Lenders all other fees, costs, and expenses owed to
and/or incurred by Agent in connection with this Second Amendment; and

 
(iii)  
that all corporate proceedings taken by Borrower in connection with the
transactions contemplated by this Second Amendment and all documents,
instruments and other legal matters incident thereto shall be satisfactory to
Agent and its legal counsel.

 
 
 
 

--------------------------------------------------------------------------------

 
 
8. Representations and Warranties.  Borrower expressly reaffirms all of its
representations and warranties in the Loan Agreement as true and correct in all
material respects as of the date of this Second Amendment (except such
representations and warranties that expressly relate to an earlier date),
including without limitation all representations and warranties in Section 4 of
the Loan Agreement.
 
9. No Waiver.  All of the terms and conditions of the Loan Agreement remain in
full force and effect and none of such terms and conditions are, or shall be
construed as, otherwise amended or modified, except as specifically set forth
herein and nothing in this Agreement shall constitute a waiver by the Agent or
Lenders of any Default or Event of Default, or of any right, power or remedy
available to the Agent or the Lenders under the Loan Agreement, whether any such
defaults, rights, powers or remedies presently exist or arise in the future.
 
10. Signatures.  This Second Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which counterparts together shall constitute but one and the same instrument.
 
11. Ratification.  The Loan Agreement, together with this Second Amendment and
any related documents, instruments and agreements, shall hereafter refer to the
Loan Agreement, as amended hereby.
 
12. Release.  EACH BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES
OF ANY KIND OR NATURE FROM AGENT AND THE LENDERS WHICH ARE KNOWN TO IT AS OF THE
DATE HEREOF.  EACH BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND
FOREVER DISCHARGES AGENT, THE LENDERS AND EACH OF THEIR RESPECTIVE PREDECESSORS,
AGENTS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”) FROM ALL KNOWN CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, OR AT
LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE
DATE THIS AMENDMENT IS EXECUTED THAT ANY BORROWER MAY NOW OR HEREAFTER HAVE
AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
THAT ARISE FROM ANY OF THE LOANS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND/OR THE NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE.
 
[Signature Pages to Follow]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date first above written.
 
 

 
BORROWER:
 


 
PIZZA INN, INC.




By:        ___________________________   
Name:   ___________________________                      
Title:     ___________________________         




PIE FIVE PIZZA COMPANY, INC.




By:        ___________________________      
Name:   ___________________________                      
Title:     ___________________________         




 
AGENT AND LENDER:
 


 
THE F&M BANK & TRUST COMPANY




By:        ___________________________      
Name:   ___________________________                      
Title:     ___________________________   

 
 
 
 
 
 

--------------------------------------------------------------------------------

 




CONSENT, RATIFICATION AND RELEASE


Each undersigned hereby consents to the terms of the Second Amendment to Loan
and Security Agreement (the “Second Amendment”), dated as of September 10, 2013,
among The F&M Bank & Trust Company, as agent for certain lenders (“Agent”), the
lenders party to the Loan Agreement (as defined below) (collectively, the
“Lenders”) and PIZZA INN, INC., a Missouri corporation, PIE FIVE PIZZA COMPANY,
INC., a Texas corporation (collectively, “Borrower”), and confirms and ratifies
the terms of that certain Guaranty executed by each undersigned Guarantor in
favor of Agent and the other Lenders.  Capitalized terms used herein shall have
the meaning assigned to them in the Loan Agreement. Each undersigned
acknowledges that its Guaranty is in full force and effect and ratifies the
same, acknowledges that no undersigned has any defense, counterclaim, set-off or
any other claim known to it to diminish any undersigned’s liability under such
documents, that no undersigned’s consent is required to the effectiveness of the
foregoing Second Amendment, and that no consent by any undersigned is required
for the effectiveness of any future amendment, modification, forbearance or
other action with respect to the Obligations, the Collateral, or any of the Loan
Documents.  EACH UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES THAT IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND
KNOWN TO IT OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL
OR ANY PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT AND THE LENDERS.  EACH
UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
AGENT, THE LENDERS AND EACH OF THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES,
AFFILIATES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM
ALL KNOWN CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES
AND LIABILITIES WHATSOEVER, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY
CASE ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE HEREOF THAT ANY
UNDERSIGNED NOW OR HEREAFTER HAS AGAINST THE RELEASED PARTIES, IF ANY,
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND THAT ARISE FROM ANY OF THE LOANS, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, AND/OR THE NEGOTIATION FOR AND EXECUTION OF THE SECOND
AMENDMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each undersigned hereto has caused this Consent,
Ratification and Release to be executed as of the date first above written.
 
 

 
PIZZA INN HOLDINGS, INC.


By:        ___________________________                                                         
Name:   ___________________________                                                              
Title:     ___________________________                                                            




PIE FIVE RESTAURANTS, INC.


By:        ___________________________                                                         
Name:   ___________________________                                                              
Title:     ___________________________                                                            




PIBC HOLDING, INC.


By:        ___________________________                                                         
Name:   ___________________________                                                              
Title:     ___________________________                                                            




PIZZA INN BEVERAGE CORP.


By:        ___________________________                                                         
Name:   ___________________________                                                              
Title:     ___________________________                                                            




PIE FIVE BEVERAGE CORP.


By:        ___________________________                                                         
Name:   ___________________________                                                              
Title:     ___________________________                                           

 
 
                 
 
 

--------------------------------------------------------------------------------

 



